Title: [Diary entry: 11 June 1788]
From: Washington, George
To: 

 Wednesday 11th. Thermometer at 69 in the Morning—75 at Noon and 75 at Night. Clear with the Wind at No. Wt. in the Morning and So. Wt. in the afternoon. That the Plows from French’s and Muddy hole—as also the hands of those places, had been at work in the Mansion House New ground since Sunday and the Plows (except one to throw a furrow to the Corn) from Dogue run had come there yesterday. That at the Ferry, and Dogue run, (the ground being too wet to plant Potatoes) the Plows at both places on Monday, and at the first yesterday and to day, were plowing Corn & throwing a furrow on each side to the plants (whilst the Hoes were weeding the same)—also prepg. for Pots. That in the Neck, the ground not being quite so wet, the hands continued planting Potatoes on Monday & yesterday—plowing & harrowing as usual for them. That four Mowers went on Tuesday (yesterday) to cut the Clover in the Neck; Tom Davis one of them. That Cornelius, his Brother, and the two boys, returned to bricklaying again yesterday. And that the following Gentlemen dined here—to wit—Colo. Fitzgerald & Messrs. Digges & Carroll, and Doctr. Hall & Brother from Maryland; and Messrs. Rumney, Hodgsden, Munsher, Cary & Williams from Alexandria. That the Muddy hole hands this day (Wednesday) had wed the Pumpkins & Sweet Potatoes. The Dogue run hands weeding Corn with the Hoes after the furrows had been thrown to it. At Frenchs, the hands were grubbing Bushes in the ground which was receiving Pease; & the farmer showing and covering them near Manleys Houses with two pair of Harrows. At the Ferry, the Plows were throwing furrows to the Corn & preparing as usual for Potatoes between it. Hoes weeding the Corn. Finished cutting the Clover in the Neck about 12 Oclock to day.